Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Office notes that Applicant states “No additional structure is necessary for this as the structure of the housing being configured as an explosion-proof housing is already outlined in the previous claims and particularly in claim 1, from which claim 22 depends. Thus, claim 22 further defines that the explosion-proof housing is configured to withstand impact energies of up to 20 J. A person having ordinary skill in the art will understand the structural requirements of the housing needed to withstand the claimed impact energies. No additional elements or structures are needed for the skilled person to understand the bounds of claim 22. Thus, claim 22 is complete.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-10, 12, 15, 17-20, 22-27 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tages (20120325720).
Tages discloses equipment (figs 1-7), housing (10 capable of being configured as an explosion proof housing such as when the user performs the operation of placing the equipment at a distance where the device could fully withstand up to 20J; 10 is a primary enclosure as the enclosure is of critical importance in protecting the device; 10 is a fixed structure as in the case when the user fixes the housing around electronics wherein the device is non-removably attached when the user does not remove the device;  Applicant has failed to provide any specific structure that prevents the above interpretation of mere use; 10 is part of a control device as the device controls the device from getting damaged and further the device is for either an iphone or ipad of which is a luminaire because it produces light; the Office notes Applicant new amendment to “wherein the housing is directly used as the electric/electronic equipment housing which directly has impact dampers protruding from the exterior lateral surface of the electric/electronic equipment housing.”; as already discussed previously 
With respect to rows and/or columns, the Office notes that it would be obvious to provide additional rows and/or columns of the above features to provide further protection such as for intended contents that are larger.  Further, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device because it has been held that the duplication of parts on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  And further, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the location of the dampers because it has been held that that rearranging parts of an invention on the basis of its suitability for the intended use was an obvious extension of the prior teachings. Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  The Office notes that the above device would break at specific points and are also capable of being used as cooling elements as thick layers of material provides insulation to contents, as well as perform the intended use of being configured to pass an impact test.  Tages discloses flat potion (such as at peak of 28 in fig 4).
With respect to new claim 27, the Office notes that the significant 112 rejection above.  Nevertheless, the Office notes that Tages discloses lateral surfaces, as well as lower and upper surfaces (any surface of device such as lower surface adjacent “20” and “30” in fig 1, any surface protruding .

Claim(s) 1-10, 12, 15, 17-20, 22-27 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tages (20120325720).
Tages discloses equipment (figs 1-7), housing (10 capable of being configured as an explosion proof housing such as when the user performs the operation of placing the equipment at a distance where the device could fully withstand up to 20J; 10 is a primary enclosure as the enclosure is of critical importance in protecting the device; 10 is a fixed structure as in the case when the user fixes the housing around electronics wherein the device is non-removably attached when the user does not 
With respect to rows and/or columns, the Office notes that it would be obvious to provide additional rows and/or columns of the above features to provide further protection such as for intended contents that are larger.  Further, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device because it has been held that the duplication of parts on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  And further, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the location of the dampers because it has been held that that rearranging parts of an invention on the basis of its suitability for the intended use was an obvious extension of the prior teachings. Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  The Office notes that the above device would break at specific points and are also capable of being used as cooling elements as thick layers of material provides insulation to contents, as well as perform the intended use of being configured to pass an impact test.  Tages discloses flat potion (such as at peak of 28 in fig 4).
With respect to new claim 27, the Office notes that the significant 112 rejection above.  Nevertheless, the Office notes that Tages discloses lateral surfaces, as well as lower and upper surfaces (any surface of device such as lower surface adjacent “20” and “30” in fig 1, any surface protruding therefrom such as surface adjacent 16, as well as surfaces adjacent “24” and “26”), dampers (28, 36 with base, side walls such as shown in fig 4; same cross section such as 28s in fig 3; at least one different cross section, etc. such as between 28, 36 in fig 3; substantially perpendicular, inclined relative to a plane of surface, flexible, groups, spaced, integrally formed such 28s in fig 4, paragraphs 26, 29, also .

Response to Arguments
Applicant's arguments filed 06/18/2021 have been fully considered but they are not persuasive. 
Applicant has previously stated that “Claim 1 recites that the housing is a component of the electric/electronic equipment whereby the equipment itself is explosion-proof. Therefore, the housing is a fixed component of the electric/electronic equipment and thus configures the equipment as explosion-proof. This is distinguished from the cited art which merely disclosing a case for an electronic device. A case is not a fixed component of the device to which it is attached.”  Applicant again argues the use of the device. As already discussed previously with Applicant, Applicant’s claims are not to methods or processes.  The prior art device is fully capable of being “used as” electric housing.  Applicant states that the prior art does not disclose new claim 27.  The Office notes that the significant 112 rejection above.  Nevertheless, the Office notes that Tages discloses lateral surfaces, as well as lower and upper surfaces .

Allowable Subject Matter
	The Office notes that there does not appear to be any allowable subject matter disclosed by Applicant at this time.  Applicant’s device is to equipment/housing with dampers on the outside of which is well known in the art.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735